           Case 1:18-cr-10307-MLW Document 101 Filed 02/15/20 Page 1 of 2




                               BRAD BAILEY LAW, P.C.
                                 44 School Street, Suite 1000B
                                 Boston, Massachusetts 02108
                                T: (857) 991-1945|F: (857) 265-3184
                                        bradbaileylaw.com

VIA CM/ECF FILING


                                                       February 15, 2020

Hon. Mark L. Wolf
U.S. District Court
District of Massachusetts
1 Courthouse Way
Boston, MA 02210

Re:      U.S. v. Daren DeJong, 18-cr-10307
         Letter/Non-Motion re: Commonwealth v. David Keefe, 1884CR00959 & 1884CR00762

Dear Judge Wolf,

        In a prior supplemental filing in aid of sentencing, see ECF#79 n.3, I brought to this
Court’s attention the fact that the Commonwealth intends to call my client, Daren Dejong (“my
client”), as a witness during its case-in-chief in the trial of State Police Lt. David Keefe for
alleged overtime abuse, and that trial had been scheduled to commence in Suffolk County
Superior Court on March 23, 2020. In response to a related inquiry by this Honorable Court, I
answered that it was my preference/hope to postpone my client’s sentencing until the trial in
Commonwealth v. Keefe (“the trial”) is concluded.

        On Monday February 10 I was advised, via email, by counsel for the Commonwealth 1 that
a guilty plea does not appear likely and, as such, the trial was rescheduled by agreement of the
parties to June 22, 2020. The Commonwealth stated further that they will be in touch with me
regarding my client’s [witness] prep.

        To the extent this change in trial date might affect the scheduling of DeJong’s sentencing
on this Court’s busy docket, I believed it prudent to advise Your Honor of this change as soon as
was practicable. It remains my, and my client’s hope/request, as has also been previously
communicated to the Commonwealth, that sentencing can be continued until after the trial is over.




1
    Assistant Attorney General John J. Reynolds.
                                                   1
         Case 1:18-cr-10307-MLW Document 101 Filed 02/15/20 Page 2 of 2




                                               Sincerely,

                                      /s/ R. Bradford Bailey
                                      R. Bradford Bailey


Cc (via ECF): AUSAs Dustin Chao & Mark Grady




                                                   2
